Name: Commission Regulation (EC) No 1303/98 of 24 June 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities25. 6. 98 L 182/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1303/98 of 24 June 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 25. 6. 98L 182/2 ANNEX to the Commission Regulation of 24 June 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 47,7 066 45,5 628 39,5 999 44,2 0707 00 05 052 70,6 999 70,6 0709 90 70 052 51,3 628 98,7 999 75,0 0805 30 10 382 61,0 388 61,0 524 69,9 528 57,0 999 62,2 0808 10 20, 0808 10 50, 0808 10 90 388 68,4 400 87,9 404 99,4 508 99,3 512 76,5 524 92,0 528 72,0 720 165,6 800 162,3 804 105,5 999 102,9 0809 10 00 052 172,1 999 172,1 0809 20 95 052 245,2 060 155,1 064 144,5 068 152,6 400 233,6 616 201,6 999 188,8 0809 40 05 624 278,2 999 278,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.